                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
UNITED STATES OF AMERICA,      :
                               :
          Plaintiff,           :    No. 12-cr-515 (NLH)
                               :
     v.                        :    MEMORANDUM AND ORDER
                               :
ANTHONY SPRUILL,               :
                               :
          Movant.              :
______________________________:

      It appearing that:

      1.    On June 1, 2017, Movant Anthony Spruill, was sentenced

by this Court to a term of imprisonment of forty-eight (48)

months after a conviction for conspiracy to possess with intent

to distribution heroin.     ECF No. 51.   Spruill is presently

incarcerated at the United States Penitentiary at Canaan in

Waymart, Pennsylvania, and has filed a motion by letter

requesting to be released to home confinement as an elderly

offender based on the recently-enacted First Step Act of 2018

(“the Act”), Pub. L. No. 115-015, 132 Stat. 015 (2018).      ECF No.

57.   Movant is presently set to be released on January 30, 2021,

according to the Bureau of Prison’s Inmate Locator.

      2.    To the extent that he seeks a modification of his

sentence, the Court is without jurisdiction to grant such relief

or resolve his motion in the context of his underlying criminal

case.      Ordinarily, a sentencing court “may not modify a term of
imprisonment once it has been imposed” except in certain limited

circumstances set forth in the governing statute, 18 U.S.C. §

3582, and not applicable here.

     3.   Rather than seek a modification of criminal sentence,

what Movant Spruill apparently seeks is judicial review of a

Bureau of Prisons decision not to grant him release to home

confinement as an elderly offender at this time. 1

     4.   Accordingly, Spruill’s application challenges not the

sentence imposed (nor seeks its modification) but rather how the

sentence is executed by the BOP.       His motion therefore sounds in

habeas and was improperly filed as a motion in his underlying

criminal case.   More precisely, a prisoner’s challenge to his

eligibility for placement in home confinement is properly

brought as a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.   See, e.g., Woodall v. Federal Bureau of Prisons,




1 Section 602 of the First Step Act amended 18 U.S.C. §
3624(c)(2) by adding that “The Bureau of Prisons shall, to the
extent practicable, place prisoners with lower risk levels and
lower needs on home confinement for the maximum amount of time
permitted under this paragraph.” In addition, section 603(a) of
the First Step Act reauthorizes the pilot program described in
34 U.S.C. § 60541(g), and expands the group of elderly and
terminally ill inmates who are eligible for consideration for
home detention as opposed to incarceration. Section 60541(g)(1)
now provides that, “upon written request from either the Bureau
of Prisons or an eligible elderly offender or eligible
terminally ill offense,” the “Attorney General may release” the
offender “to home detention” until “the expiration of the prison
term to which the offender was sentenced.” 34 U.S.C. §
60541(g)(1)(A)–(B).

                                   2
432 F.3d 235, 238-39 (3d Cir. 2005); Briley v. Ortiz, No. 17-cv-

3535, 2017 WL 4228059 (D.N.J. Sept. 22, 2017).

     5.   Properly construed as a § 2241 petition and not a

criminal motion, this Court lacks jurisdiction to consider it.

A § 2241 petition must be brought in the prisoner’s district of

confinement.   Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004).

Petitioner’s district of confinement based on his incarceration

at USP Canaan is the U.S. District Court for the Middle District

of Pennsylvania.

     6.   In sum, the Court construes Movant’s letter request as

a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241 and will sua sponte transfer it to the U.S. District Court

for the Middle District of Pennsylvania.

     Therefore, IT IS on this   24th   day of October, 2019,

     ORDERED that the Clerk of Court is directed to open a new

matter pursuant to 28 U.S.C. § 2241, docket the above-referenced

letter request, ECF No. 57 and all subsequent docket entries,

including this Memorandum and Order, therein [Docket Nos. 57 –

63 inclusive plus this Memorandum and Order]; and it is further

     ORDERED that the Clerk of Court is directed to terminate

the letter request, ECF No. 57, in the criminal case only to the

extent that it appears as a motion; and it is further




                                 3
     ORDERED that the newly-opened matter shall be transferred

to the U.S. District Court for the Middle District of

Pennsylvania; and it is further

     ORDERED that the Clerk of the Court shall effectuate the

transfer on an expedited basis pursuant to 28 U.S.C. §§ 1406(a)

and 1631; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                         s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  4
